Citation Nr: 0614668	
Decision Date: 05/19/06    Archive Date: 05/31/06

DOCKET NO.  02-16 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for a 
psychiatric condition.

2.  Entitlement to a rating in excess of 10 percent for a 
right knee condition.

3.  Entitlement to a rating in excess of 10 percent for a 
left knee condition.

4.  Entitlement to service connection for tendonitis of the 
right quadriceps muscle.

5.  Entitlement to service connection for tendonitis of the 
left quadriceps muscle.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.

ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1985 to May 
1989 and from February to March 1991.

This appeal comes to the Board of Veterans' Appeals (Board) 
from September 2001 and April 2004 rating decisions.


FINDINGS OF FACT

1.  The disability picture presented by the veteran's 
depression most closely approximates the rating criteria for 
a 30 percent rating.

2.  The medical evidence of record fails to show instability 
in either knee.

3.  X-rays show the presence of arthritis in both knees.

4.  Painful knee motion is shown bilaterally upon 
examination, as is slight limitation of motion.

5.  The medical evidence of record fails to show tendonitis 
in either quadriceps muscle.






CONCLUSIONS OF LAW

1.  Criteria for a rating in excess of 30 percent for a 
psychiatric condition have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.59, 4.130, 
Diagnostic Code (DC) 9434 (2005).

2.  Criteria for a rating in excess of 10 percent for a right 
knee disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.59, 4.71a, DC 5003 
(2005).

3.  Criteria for a rating in excess of 10 percent for a left 
knee disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.59, 4.71a, DC 5003 
(2005).

4.  Criteria for service connection for tendonitis of the 
right quadriceps muscle are not met.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2005).

5.  Criteria for service connection for tendonitis of the 
left quadriceps muscle are not met.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

Psychiatric condition 

The veteran is currently rated as 30 percent disabled under 
38 C.F.R. § 4.130, DC 9434 for a major depressive disorder.

A 30 percent rating is assigned when a major depressive 
disorder causes occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  38 C.F.R. § 4.130, DC 9434.

A 50 percent rating is assigned when a major depressive 
disorder causes occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-term and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.

VA and private treatment records, hospitalization records, 
and VA examination reports have been examined in conjunction 
with this appeal; however, the symptomatology shown by this 
medical evidence reflects a disability picture that is best 
approximated by the criteria for a 30 percent rating.

Although the veteran was briefly hospitalized for his 
depression in November 2002 and April 2003, the related 
symptomatology has been improving with medication and 
therapy.  For example, a treatment note from his private 
psychiatrist, Dr. Jean-Pierre, in December 2003 noted that 
the veteran was doing better; and a VA treatment record from 
May 2003 indicated that the veteran was feeling much better, 
had no recent problems with either sleep or appetite, and had 
no suicidal or homicidal ideations.  The May 2003 examination 
record also noted that the veteran had a "self entitlement 
attitude" and was not open to the idea of retraining at that 
time and made excuses for not seeing vocational 
rehabilitation.

The veteran was examined for VA purposes in September and 
December 2003.  In September 2003, he complained about being 
chronically depressed with frequent crying spells, trouble 
sleeping, loss of concentration and periodic suicidal 
ideations.  The examiner concluded that the veteran had major 
depression, but opined that it may have been in part caused 
by a grief reaction to his father's death.  The examiner 
assigned a Global Assessment of Functioning (GAF) score of 
between 40 and 50 which is representative of serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting), or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  Nevertheless, the examiner cautioned that 
while the veteran's depression was quite genuine, the veteran 
appeared to have adopted a "sick role" and might be 
exaggerating his symptomatology.  Additionally, it was noted 
that the veteran had not sought to find another vocation and 
had not followed through with the referrals for acceptance 
into a vocational rehabilitation program for assessment and 
retraining.

The veteran underwent a second VA examination in December 
2003 at which the examiner noted that he did not believe that 
the veteran was as depressed as he attempted to present 
himself.  The examiner opined that the veteran was no more 
than moderately impaired as a result of his depression, which 
occasionally worsens during periods of specific stress.  The 
examiner assigned a GAF score of 51 which is indicative of 
either moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with co-workers).

The evidence demonstrates that the veteran has had some 
occupational impairment as a result of his depression, but 
the medical evidence has shown that he has exaggerated his 
symptoms and has made excuses for not seeking vocational 
rehabilitation.  Thus, while the veteran is occupationally 
and socially impaired, the disability picture shown by his 
symptomatology does not reach the level required for a 50 
percent rating.  See 38 C.F.R. § 4.7.  Accordingly, the 
veteran's claim is denied.

Bilateral knee condition

The veteran contends (such as in a July 2001 statement in 
support of his claim) that he experiences pain, weakness, and 
instability in both knees every day.

The veteran's knees are currently rated as 10 percent 
disabling under 38 C.F.R. § 4.71, DC 5257 for impairment of 
the knee involving either recurrent subluxation or lateral 
instability.  However, the preponderance of the medical 
evidence fails to show any instability.  At VA examinations 
in September 2003 and July 2004, no evidence of instability 
was found.  The knees were stable to varus and valgus stress 
in both neutral and at 30 degrees of flexion.  At the July 
examination, the examiner opined that while the veteran wears 
braces on both knees, there was no objective evidence of 
instability, as he was unable to sublux or dislocated the 
veteran's patella on examination.  VA treatment records have 
also failed to reflect any instability in either knee.

As no instability has been shown, the veteran would be more 
appropriately rated according to the rating criteria for 
arthritis.  See 38 C.F.R. § 4.71a, DC 5003.  

Under DC 5003, degenerative arthritis, when substantiated by 
X-rays, will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under DC 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§  4.71a, DC 5010, Note (1).

Under DC 5260, a noncompensable rating is assigned when 
flexion of the leg is limited to 60 degrees, while a 10 
percent rating is assigned when flexion is limited to 45 
degrees.  Under DC 5261, a noncompensable rating is assigned 
when extension of the leg is limited to 5 degrees, while a 10 
percent rating is assigned when extension of the leg is 
limited to 10 degrees.

X-rays taken in September 2003 showed slight degenerative 
changes in both knees, which was noted to be very mild 
osteoarthritis.  However, the range of motion of the 
veteran's knees has not been shown to be limited to such a 
degree so as to warrant even a noncompensable rating under 
either DC 5260 or DC 5261 for either knee, as even the most 
restricted range of motion demonstrated in the veteran's 
claims file, showed that the veteran had full extension 
bilaterally, and flexion to 90 degrees on the right and to 
100 degrees on the left.  Nevertheless, at the veteran's VA 
examination in September 2003, the examiner found some pain 
on the range of motion testing.  The veteran has also 
received several cortisone shots in his knees to help with 
the pain, and he has been prescribed Vioxx.  At an 
examination in July 2004, the examiner noted that the veteran 
was quite limited on range of motion testing by pain and 
guarding.

As such, objective evidence of pain on motion has been shown; 
however, no more than the 10 percent rating which has already 
been assigned is warranted.  Therefore, the veteran's claim 
for a rating in excess of 10 percent for either knee 
disability is denied.

II.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303.  Secondary service connection 
may be granted for a disability which is proximately due to, 
or the result of, a service-connected disorder.  38 C.F.R. § 
3.310(a).  

The veteran has asserted additional claims for tendonitis of 
the quadriceps tendon bilaterally.  However, an MRI of the 
veteran's right knee in August 2002 showed an unremarkable 
quadriceps tendon, and the medical evidence of record fails 
to show a disability with regard to the quadriceps tendon in 
either leg.  In the absence of proof of a present disability, 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  Accordingly, the veteran's claim of 
entitlement to service connection for tendonitis of the 
quadriceps bilaterally is denied.

III.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was completed by a 
letter dated in May 2005.  By this, and by previous letters, 
the statements of the case, and the supplemental statements 
of the case, the veteran was informed of all four elements 
required by the Pelegrini II Court as stated above.
 
The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
Furthermore, the veteran indicated in October 2005 that he 
had no additional evidence to submit.

VA and private treatment records have been obtained.  The 
veteran was also provided with numerous VA examinations (the 
reports of which have been associated with the claims file).  
Additionally, the veteran initially requested a hearing 
before the Board, but he later withdrew his request.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The veteran 
was informed that evidence that his service-connected 
disabilities had increased in severity was needed, and he was 
been provided with ample time and assistance to acquire any 
available evidence.  As such, he is not prejudiced by the 
Board's adjudication of his claim.  See Dingess/Hartman v. 
Nicholson, Nos. 01-1917, 02-1506, 2006 WL 519755 (U.S. Vet. 
App. Mar. 3, 2006).  Additionally, given the denial of the 
veteran's claims for service connection, no initial 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the veteran.  
See id.  Because VA's duties to notify and assist have been 
met, there is no prejudice to the veteran in adjudicating 
this appeal.




ORDER

A rating in excess of 30 percent for a psychiatric condition 
is denied.

A rating in excess of 10 percent for instability of the right 
knee is denied.

A rating in excess of 10 percent for instability of the left 
knee is denied.

Service connection for tendonitis of the right quadriceps 
muscle is denied.

Service connection for tendonitis of the left quadriceps 
muscle is denied.


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


